Bao, Chief Judge:
The instant protest relates to certain imported wire cables which were classified by the then collector of customs as wire rope, fitted with fittings or made up into articles, pursuant to item 642.20 of the Tariff Schedules of the United States and, accordingly, assessed with duty at the rate of 19 per centum ad valorem.
*207Plaintiff contends that said merchandise is dutiable at only 8% per centum ad valorem as wire cables valued at IS cents or more per pound, other than wire strand, in chief value of steel, not stainless steel, not fitted with fittings nor made up into articles and not covered with textile or other nonmetallic material, pursuant to the provisions of item 642.16 of said tariff schedules.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed WmGL by Examiner William G. Lankford on the invoice covered by the above-named protest, which were classified with duty at 19% ad valorem under Item 642.20 of the Tariff Schedules of the United States, consist of wire cables valued at over 13^ per pound, other than wire strand, in chief value of steel, not stainless steel, not fitted with fittings, nor made up into articles, and not covered with textile or other non-metallic material.
Plaintiff relies upon Item 642.16 of the Tariff Schedules.
The above-named protest is submitted for decision upon this stipulation.
Upon the agreed statement of facts, we hold the merchandise here in question, identified by the invoice items marked and initialed as aforesaid, to be dutiable at the rate of 8% per centum ad valorem as wire cables, valued at 13 cents or more per pound, other than wire strand, in chief value of steel, not stainless steel, not fitted with fittings nor made up into articles, and not covered with textile or other nonmetallic material, under item 642.16 of the Tariff Schedules of the United States. To the extent indicated, the specified claim in the instant protest is sustained. All other claims are, however, overruled..
Judgment will be entered accordingly.